In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-22-00020-CV

EX PARTE D.K.                              §   On Appeal from the 213th District Court

                                           §   of Tarrant County (D213-E-16934-20)

                                           §   October 27, 2022

                                           §   Memorandum Opinion by Justice Kerr


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s expunction

order is affirmed.

      It is further ordered that Appellant D.K. shall pay all costs of this appeal, for

which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Elizabeth Kerr__________________
                                         Justice Elizabeth Kerr